Name: 2006/910/EC: Council Decision of 4 December 2006 concerning the conclusion of the Agreement between the European Community and the United States of America renewing the cooperation programme in higher education and vocational education and training
 Type: Decision
 Subject Matter: international affairs;  European construction;  employment;  teaching;  America
 Date Published: 2006-12-09; 2007-08-01

 9.12.2006 EN Official Journal of the European Union L 346/33 COUNCIL DECISION of 4 December 2006 concerning the conclusion of the Agreement between the European Community and the United States of America renewing the cooperation programme in higher education and vocational education and training (2006/910/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 149 and 150 in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) By its decision of 24 October 2005 the Council authorised the Commission to negotiate with the United States of America an agreement renewing the cooperation programme in higher education and vocational training. (2) On behalf of the Community, the Commission has negotiated an agreement with the United States of America in accordance with the directives in the Annex to that decision. (3) The Community and the United States of America expect to obtain mutual benefit from such cooperation, which must, on the Community's side, be complementary to the bilateral programmes between the Member States and the United States of America and provide a European added value. (4) The Agreement was signed on behalf of the Community on 21 June 2006 subject to its conclusion at a later date. (5) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement between the European Community and the United States of America renewing a programme of cooperation in higher education and vocational education and training is hereby approved on behalf of the Community. 2. The text of the Agreement is attached to this Decision. Article 2 The delegation of the European Community to the Joint Committee referred to in Article 6 of the Agreement shall consist of a representative from the Commission assisted by a representative from each Member State. Article 3 The President of the Council is authorised to designate the person empowered to give the notification provided for in Article 12(1) of the Agreement. Done at Brussels, 4 December 2006. For the Council The President L. LUHTANEN